j^Mr. Justice Cooice delivered the opinion of the court : j The circuit court of Cook county sustained a demurrer ■ interposed by appellants to a bill for injunction filed by appellees and entered a decree dismissing the bill for want of equity. Appellees prosecuted an appeal to the Appellate Court for the First District and the cause was assigned to the branch of that court. For the -purpose of having- a final judgment in the Appellate Court, appellants, by stipulation, elected to stand by their demurrer, and the court reversed the decree and remanded the cause to the circuit court, with directions to overrule the demurrer and enter a decree in accordance with the prayer of the bill. The Appellate Court granted a certificate of importance, and appellants have prosecuted an appeal to this court. The bill was filed by eight employees of the Chicago Railways Company against Division 241 of the Amalgamated Association of Street and Electric Railway Employees of America, a corporation, and the officers and the members of the executive board of Division 241. Its purpose was to obtain an injunction restraining the appellants, their agents, servants and attorneys, from attempting to procure, by means of threats, the discharge of the appellees from the service of the Chicago Railways Company because of the fact that the appellees are not members of said Division 241^ While the bill contains numerous general allegations charging appellants with a conspiracy to cause the dismissal and discharge of appellees from the service of the Chicago Railways Company by means of threats, coercion and intimidation, and alleges that all the acts of appellants detailed in the bill were in furtherance of sftch conspiracy, the only facts disclosed by the bill are the following: On May 8, 1908, when the bill was filed herein, appellees were, and had been for many years, employees of the Chicago Railways Company and its predecessors. After entering such service they joined, as members, Division 241 of the Amalgamated Association of Street and Electric Railway Employees of America, an organization composed of certain of the employees of the Chicago Railways Company. At the time the appellees became members of Division 241 the dues and assessments were fixed by the bylaws at fifty cents per month and seventy-five cents every three months, but were afterwards increased to seventy-five cents per month. When this bill was filed there had been collected as dues and assessments from the members since the organization of Division 241 about $190,000, of which there remained in the treasury only about $5000, the balance having been expended, in part, for purposes objectionable to appellees, especially the sum of $1200 which' was expended, over appellees’ objection, in support of a democratic mayoralty campaign, in which the principal issue was the question of municipal ownership of street railways in the city of Chicago. Appellees having become dissatisfied with the expenditure of the funds of the association and having concluded that their membership in the organization had ceased to be a benefit to them, tendered their resignations as members of Division 241, to take effect on the first day of February, igo8, and from and after that date ceased to be members of the organization. Thereafter the appellant officers and members of the executive board of Division 241 caused to be appointed a committee from the members of the association for the purpose of causing the discharge and dismissal of appellees from the service of the Railways Company. The members of this committee called upon John M. Roach, an officer of the Railways Company who had power and authority to discharge appellees, and demanded that appellees be discharged from the service of the Railways Company, and gave as a reason for their demand that the appellees had ceased to be members of Division 241 and had refused to pay the dues assessed against them, and the members of the committee threatened that unless their demands were complied with and appellees discharged from the service of the Railways Company, the members of Division 241 would call a strike of the employees of the Railways Company. The Railways Company offered to submit to arbitration the question of the discharge of appellees, but the committee refused the offer. The committee reported to the appellant officers and members of the executive board of Division 241 the result of the meeting with Roach and the demands made upon the Railways Company, and thereupon the appellant officers and members of the executive board called a meeting of some of the members of Division 241 and passed a resolution to the effect that unless the appellees should be dismissed from the service of the Railways Company, the officers and members of the executive board, together with the members of Division 241, would call a strike of the employees of the Railways Company. Thereafter appellants caused a vote to be taken by the members of Division 241 on the question, “Shall we cease to w?ork with men who after receiving ben-' efits through our organization refuse to continue members ?” The result of the vote was that the question was carried in the affirmative by an overwhelming majority. Subsequently the committee above mentioned attempted to arrange a meeting with Roach for the purpose of discussing the question of the discharge of appellees, but it does not appear that any such arrangement has been perfected or any meeting had. Appellees have always been in good standing as employees of the Railways Company, and there is perfect harmony between them, as such employees, and the Railways Company, and there is no cause or reason for their discharge from the service of the Railways Company other than that they have ceased to be members of said association. .They have been solicited by certain members of Division 241 to withdraw their resignations, and it is solely because of . their refusal to do so that appellants have attempted to procure their discharge and dismissal from the service of the Railways Company. The bill alleges that because of the aforesaid acts of appellants, appellees fear and believe that the Railways Company will be compelled to discharge them from its service without other reason or cause than as above set forth; that the employment with the Railways Company is the sole means of appellees earning a livelihood for themselves and families; that the members, officers and executive board of Division 241, and also said Division 241, are unable to respond in adequate damages for the injuries to the appellees in the event of their discharge, and that the causing of their discharge or dismissal as employees of the Railways Company for the reasons above set forth will cause them irreparable injury. The only reasonable conclusion to be deduced from the allegations and prayer of the bill is, that appellees by this proceeding seek to restrain the union and its officers from calling a strike of its members, the obvious purpose of the injunction sought being to prevent the union employees of the Railways Company from quitting their employment in accordance with the vote previously taken, by which those employees, as members of the union, declared that they would “cease to work with men who after receiving benefits through our organization refuse to continue members,” appellees belonging to the class of men with which the union employees had thus declared they would no longer work. The question presented for our determination therefore is, whether a court of equity is authorized, upon application by the non-union employees, to restrain the union and its officers from calling a strike of the union employees in accordance with the vote previously taken by the union employees as members of the union, where the purpose of the proposed strike is to compel the employer to discharge the non-union employees who are engaged in the same class of work. In order to decide this question in the affirmative it would be necessary to hold that had the threatened act been completed, appellees would have been entitled to maintain an action for damages against the union and its officers, for accomplishing their discharge from the service of the Railways Company, and that such action at law would not afford an adequate remedy because of the financial inability of appellants to respond in adequate damages for the injuries which appellees would suffer by reason of their discharge. The inadequacy of the remedy at law sufficiently appears from the bill, and it will only be necessary to determine whether the appellees would have been entitled to maintain the action for damages had their discharge been accomplished by appellants. That appellees would sustain damages if discharged by the Railways Company, and that such discharge and consequent damages would be occasioned by the acts of the appellants, acting for and on behalf of the union employees, clearly appears from the bill. The mere fact that one person sustains damage by .reason of spme act of another is not, however, sufficient to render the latter liable to an action by the former for such damage, but it must further appear that the act which occasioned the damage was a wrongful act and not one performed in the exercise of a legal right, otherwise it is damnum absque injuria. In Cooley on Torts, at page 8i, it is said: “It is damnum absque injuria, also, if through the lawful and proper exercise by one man of his own rights a damage results to another, even though he might have anticipated the result and avoided it. That which it is right and lawful for one man to do cannot furnish the foundation for an action in favor of another. Nor can the absence of commendable motive on the part of the party exercising his rights be the legal substitute or equivalent for the thing amiss, which is one of the necessary elements of a wrong.” Again, on page 688 of the same work it is said: “What was said in the opening chapter of the work, that the exercise by one man of his legal right cannot be a legal wrong to another, has been abundantly shown to be justified by the authorities, even if it were not, in itself, a mere truism. * * * To state the point in a few words: whatever one has a right to do another can have no right to complain of.” Every employee has a right to protection in his employment from the wrongful and malicious interference of another resulting in damage to the employee, but if such interference is but the consequence of the exercise of some legal right by another it is not wrongful, and cannot, therefore, be made the basis for an action to recover the consequent damages. It is the right of every workman, for any reason which may seem sufficient to him, or for no reason, to quit the service of another, unless bound by contract. This right cannot be abridged or taken away by any act of the legislature, nor is it subject to any control by the courts, it being guaranteed to every person under the jurisdiction of our government by the thirteenth amendment to the Federal constitution, which declares that involuntary servitude, except as a punishment for crime, shall not exist within the United States or any place subject to their jurisdiction.. In-í cident to this constitutional right is the right of every work-1 man to refuse to work with any co-employee who is for any reason objectionable to him, provided his refusal does not violate his contract with his employer; and there is no more foundation for the contention that the employee commits an actionable wrong by informing, the employer, bgforeJie leaves the service, that he will not work with the objectionable co-employee, and thereby occasioning his discharge, than there would be for the contention that the employee would commit an actionable wrong by quitting the service and afterward stating to the employer his reason therefor, if as a result thereof the employer should choose to discharge the objectionable co-employee. In either case the employee is exercising a legal right, and although it results in damage to the objectionable co-employee, the lat.ter has no cause of action against the formér for causing his discharge. In the case at bar, had the union employees, as individuals and without any pre-arranged concert of action, each informed the Railways Company that they would no longer work with appellees because appellees were not members of the union, and had appellees, in conseqúence thereof, been discharged because the Railways Company chose to retain the services of the union employees, appellees would have had" no cause of action against the union employees for thus causing their discharge. Does the fact that the union, its officers and committees, acted as an intermediary between the union employees and the Railways Company, and under the circumstances and for the purposes disclosed by the bill, render unlawful the action by it or them which would have been lawful if performed by the union employees individually? Labor unions have long since been recognized by the courts of this country as a legitimate part of the industrial system of this nation. The ultimate purpose of such organizations is, through combination, to advance the interests of the members by obtaining for them adequate compensation for their labor, and it has been frequently decided by the American courts that the fact that this purpose is sought to be obtained through combination or concerted action of employees does not render the means unlawful. In Franklin Union v. People, 220 Ill. 355, we said: “It will be readily conceded by all that labor has the right to organize as well as capital, and that the members of Franklin Union No. 4 [being a labor union] had the same legal right to organize said union as the members of the Chicago Typothetas [being an association of employers] had to form that association, and that the members of Franklin Union No. 4 had the legal right to quit the employment, either singly or in a body, of the members of said association, with or without cause, if they saw fit, without rendering themselves amenable to the charge of conspiracy, and that the courts would not have been authorized to enjoin them from so doing even though their leaving the employment of the members of the association involved a breach of a contract.” Again, in Wilson v. Hey, 232 Ill. 389, we said: “The right of laboring people to organize for the purpose of promoting their common welfare by lawful means is fully recognized.” The purpose of organizing labor unions is to enable those employees who become members to negotiate matters arising between them and their employers through the intermediation of officers and committees of the union and to accomplish their ends through concerted action. If duly authorized by the employees to adjust any controversy arising between them and their employer, the union, its officers and committees are merely acting as agents of the employees in the matter. If the union employees had the legal right to inform their employer of their refusal to work with appellees, the}'' had the legal right to convey that information to the employer through an agent or agents, and the agent or agents would not commit an actionable wrong thereby nor by reporting back to the union employees the result of the conference with the employer. The demand that appellees be discharged, and the threat that unless the Railways Company complied with the demand the members of the union would call a strike of the employees of the Railways Company, in effect meant no more than the mere statement that the union employees of the Railways Company would no longer work with the non-union employees, and if the Railways Company chose to retain in its employ the non-union men the union employees would quit the service of the Railways Company. A strike is “the act of a party of workmen employed by the same master in stopping work all together at a preconcerted time, and refusing to continue until higher wages or shorter time, or some other concession, is granted to them by the employer.” (Black’s Law Diet.) It is “a combined effort of workmen to obtain higher wages or other concessions from their employers by stopping work at a preconcerted time.” (Bouvier’s Law Diet.) The threat made by the committee that the members of the union would call a strike of the employees of the Railways Company unless their demands were complied with, meant no more than that the union employees would be notified to quit work in a body at a definite time if the non-union employees were retained in the service. This action of the committee, if not then authorized, was ratified by an almost unanimous vote of the union employees, and the union employees thereby authorized and instructed the union, its officers and members, to call the strike which it is sought by this proceeding to prevent. The contemplated action of the union employees is not the result of the dictation of any officer or officers of the union or of any person not interested in the employment, but is the voluntary action of the union employees of the Railways Company. The threatened act of the union and its members is therefore, in effect, the act ! of the union employees themselves, and if those employees " have the right to perform the act by concerted action and . for the purposes alleged, their authorized agents commit no actionable wrong in the performance thereof. ■ As has been pointed out, had the union employees, as '• individuals and without pre-arrangement, each informed the Railways Company that they would no longer work with appellees, and had the employer voluntarily chosen to discharge appellees rather than lose the services of the union 'employees, they would have no cause of action against the union employees. No contract rights being involved, the union employees had a right to quit the service of the Railways Company, either singly or in a body, for any reason they chose or for no reason at all. If the only purpose of the union employees was to quit the service and permanently sever their connections with their employer, appellees would in nowise be damaged and could have no grounds for injunctive relief. The bill discloses, however, that this was not the only purpose of the members of the union. They did not propose absolutely to sever their connection with their employer, but by means of a strike to withdraw temporarily their services, and then, by such means as might be proper and permissible, seek to induce their employer to accede to their demands and re-instate them in the service under the conditions they sought to impose. By thus com-) bining it becomes necessary to inquire whether the purpose j of the combination was a lawful one. J Ordinarily it is true that what one individual may rightfully do he may do in combination with others. In some jurisdictions the question of the purpose or motive in such cases as this is not inquired into. But in other jurisdictions the opposite view is held, for the very apparent reason that acts done by a combination of individuals may be made much more potent and effective than the same acts done by an individual, and we believe the greater weight of authority to be, that what one individual may lawfully do a combination of individuals has the same right to do, provided they have no unlawful purpose in view. Would the calling of a strike, and the inducing of an employer thereby to accede to the demands of the union employees and to discharge appellees under the circumstances disclosed,. be such-an interference with the rights of appellees as to be wrongful and malicious ? It- has been comparatively but a short time since it was unlawful for workmen to associate themselves together tinder such organizations as are now known as trades unions, ■ for the purpose of improving the conditions of labor. Such an organization was formerly held to be a criminal conspiracy, and it required statutory enactment in England to permit workmen legally to combine for the purpose of maintaining satisfactory wages and for mutual protection. The right of labor to organize, and to strike, if necessary, without resort to violence or other unlawful conduct, for the betterment of the condition of labor, is now generally recognized by the courts of this country. As was said in Iron Molders’ Union v. Allis-Chalmers Co. 166 Fed. Rep. 45: “To organize for the purpose of securing improvement in the terms and condition of labor, and to quit work and to • threaten to quit work as a means of compelling or attempting to compel employers to accede to their demands, for better terms-and conditions, are rights of workmen so well and so thoroughly established in law, (Thomas v. Railroad Co. 62 Fed. Rep. 803; Arthur v. Oakes, 63 id. 320; Wabash Railroad Co. v. Hannahan, 121 id. 563;) that nothing remains except to determine in successive cases, as they arise, whether the means used in the endeavor to make the strike effective are lawful or unlawful.” While it cannot be successfully contended that every strike is lawful, it is generally conceded by our courts that workmen may quit in a body, or strike, in order to maintain wages, secure advancement in wages, procure shorter hours of employment or attain any other legitimate object. An agreement by a combination of individuals to strike or quit work for the purpose of advancing their own interests or the interests of the union of which they are. members, and not having for its primary object the purpose of injuring others in their business or employment, is lawful. As to whether the object which this bill discloses was sought to be- attained by the members of the union was a lawful one or a valid justification of the threat to strike, the authorities in this country are clearly in conflict. Among the cases in other jurisdictions upon which appellees rely in support of their contentions on this point are Berry v. Donovan, 188 Mass. 353, Erdman v. Mitchell, 207 Pa. 79, Lucke v. Clothing Cutters, 77 Md. 396, Plant v. Woods, 176 Mass. 492, and Curran v. Galen, 152 N. Y. 33. That some of the cases cited by appellees support their contention cannot be denied. A contrary result has been reached, however, by the courts of some of the other States. This precise question has never been passed upon in this State, and were the position of appellees to be sustained it would be a long step in advance of any decision of this court. In the unsettled condition of the law on this question we are not disposed to follow the cases cited by appellees. We are of the opinion that the cases holding the contrary view are supported by the better reasoning. It does not follow from a consideration of all the material allegations of the bill that the primary object of the union employees, or of the union officers in carrying out the wishes of the members, was to injure appellees. Neither can it be said that any actual malice has been disclosed toward the appellees or an intent to commit a wrongful or harmful act against them. No threats are made and no violence is threatened. The members of the union have simply said to their employer that they will not longer work with men who are not members of their organization, and that they will withdraw from their employment and use such proper means as they may to secure employment under the desired conditions. While this is not a combination on the part of the union employees to maintain their present scale of wages, to secure an advance in the rate of wages or to procure shorter hours of employment, all of which have been universally held to be proper and lawful objects of a strike, it cannot be said that this is not a demand for better conditions and a legitimate object for them to seek to attain by means of a strike. It is insisted that a strike is lawful only in a case of direct competition, and as it cannot be said that the union employees are in any sense competing with appellees, their acts cannot be justified. 'It is true, as has been stated, that the proposed strike was not to be called for the direct purpose of securing better wages or shorter hours or to preventxa reduction of wages, any one of which would have been a proper object. The motive was more remote than that, but it was kindred to it. The purpose was to strengthen and preserve the organization itself. Without organization the workmen would be utterly unable to make a successful effort to maintain or increase their wages or to enforce such demands as have been held to be proper! The following view expressed by Mr. Chief TusticeTfolmes in his dissenting opinion in Plant v. Woods, supra, in discussing facts similar to those here involved, is in our opinion a correct statement of the law and is applicable here: “That purpose was not directly concerned with wages. It was one degree more remote. The immediate object and motive was to strengthen the defendants’ society as a preliminary and means to enable it to make a better fight on questions of wages or other matters of clashing interests. I differ from my brethren in thinking that the threats were as lawful for this preliminary purpose as for the final one to which strengthening the union was a means. I think that unity of organization is necessary to make the contest of labor effectual, and that societies of laborers lawfully may employ in their preparation the means which they-might use in the final contest.” f If it is proper for workmen to organize themselves into such combinations as labor unions, it must necessarily follow that it is proper for them to adopt any proper means to preserve that organization. If the securing of the closed shop is deemed-by the members of a labor union of the utmost importance and necessary for the preservation of their organization, through which, alone, they have been enabled to secure better wages and better working, conditions, and if to secure that is the primary object of the threat to strike, even though in the successful prosecution of the object of the combination injury may result incidentally to non-union men through the loss of their positions, that object does not become unlawful. It is apparent that in this case the sole purpose was to insure employment by the Railways Company of union men, only. The appellees had the right to retain their membership in the union or not, as they saw fit. On the other hand, if the members of the union honestly believed that it was to their best interests to be engaged in the same employment with union men only, and that it was a detriment and a menace to their organization to associate in the same employment with non-members, it was their right to inform the common employer that they would withdraw from its service and strike unless membets of the union, only, were employed, even though an acquiescence in their demands would incidentally result in the loss of employment on the part of the non-union men. It was only incumbent upon them to act in a peaceful and lawful manner in carrying out their plans.) In passing upon this question the court, in Jersey City Printing Co. v. Cassidy, 63 N. J. Eq. 759, say: “Union workmen who inform their employer that they will strike if he refuses to discharge all non-union workmen in his employ are acting within their absolute right, and, in fact, are merely dictating the terms upon which they will be employed.” This case was approved in Booth Bros. v. Burgess, 72 N. J. Eq. 181. These cases hold that motive is not to be considered, and that the settled American doctrine, apart from all recent statutes, is, that all dealers in the market,, whether in merchandise or in labor, on every side of the market, have an absolute right to combine voluntarily to concurrently exercise their several rights to refrain from contracting if they see fit to do so, and that if this is not good law, then the right to refrain from contracting is subject to a most extraordinary limitation, which leads to absurd results. The Supreme Court of Minnesota has said: “The authorities, as already noted, very generally hold that a strike is not unlawful; that members of labor unions may singly or in a body quit the service of their employer, and for the purpose of strengthening their association may persuade and induce others in the same occupation to join their union, and as a means to that end refuse to allow their members to work in places where non-union labor is employed.” Gray v. Building Trades Council, 91 Minn. 171. The question here involved was discussed in National Protective-Ass’n v. Cumming, 170 N. Y. 315. Mr. Chief Justice Parker, in delivering the opinion of the majority, assumed the following, as stated by Justice Vann in a dissenting opinion, to be correct principles of law: “It is not the duty of one man to work for another unless he has agreed to, and if he has so agreed, but for no fixed period, either may end the contract whenever he chooses. The one may work or refuse to work at will, and the other may hire or discharge at will. The terms of employment are subject to mutual agreement, without let or hindrance from anyone. If the terms do not suit or the employer does not please, the right to quit is absolute and no one may demand a reason therefor. Whatever one may do alone he may do in combination with others, provided they have no unlawful object in view. Mere numbers do not ordinarily affect the quality of the act. Workingmen have the right to organize for the purpose of securing higher wages, shorter hours of labor or improving their relations with their employers. They have the right to strike,—that is, to cease working in a body by pre-arrangement until a grievance is redressed,—provided the object is not to gratify malice or inflict injury upon others but to secure better terms of employment for themselves. A peaceable and orderly strike, not to harm others but to improve their own condition, is not a violation of law.” Continuing, the opinion of the majority says: “Stated in other words, the propositions quoted recognize the right of one man to refuse to work for another on any ground that he may regard as sufficient, and the employer has no right to demand a reason for it. But there is, I take it, no legal objection to the employee’s giving a reason, if he has one, and the fact that the reason given is that he refuses to work with another who is not a member of his organization, whether stated to his employer or not, does not affect his right to stop work; nor does it give a cause of action to the workman to whom he objects, because the employer sees fit to discharge the man objected to rather than lose the services of the objector. The same rule applies to a body of men, who, having organized for purposes deemed beneficial to themselves, refuse to work. Their reasons may seem inadequate to others, but if it seems to be in their interest, as members of an organization, to refuse longer to work, it is their legal right to stop. The reason may no more be demanded, as a right, of the organization than of an individual, but if they elect to state the reason, their right to stop work is not cut off because the reason seems inadequate or selfish to the employer or to organized society. And if the conduct of the members of an organization is legal in itself, it does not become illegal because the organization directs one of its members to state the reason for its conduct. * * * The object of such an organization is to benefit all its members, and it is their right to strike, if need be, in order to secure any lawful benefit to the several members of the organization, as, for instance, to secure the re-employrnent of a member they regard as having been improperly discharged, and to secure from an employer of a number of them employment for other members of their organization who may be out of employment, although the effect will be to cause the discharge of other employees who are not members. * * * Having the right to insist that plaintiff’s men be discharged and defendant’s men put in their place if the services of the other members of the organization were to be retained, they also had the right to threaten that none of their men would stay unless their members could have all the work there was to do. * * * Members of the organization refused to work any longer, as they lawfully might. They threatened to strike, which was also within their lawful right, but without any suggestion whatever in the findings that they threatened an illegal or unlawful act.” In Gillespie v. People, 188 Ill. 176, a statute making it a misdemeanor for an employer to prevent an employee, by threats, from joining a labor organization, or to discharge an employee because of membership in a labor organization, was held to be unconstitutional, and the right of an employer to discharge his employee solely because he would not resign from his union was upheld. That employees might suffer by remaining members of their unions, or that they might through necessity be compelled to disband the organizations they had built up and maintained for their own proper benefit, could not affect the right of the employer. He has the right to manage his business as he sees fit. It would seem that labor organizations should be accorded the same right to manage their affairs and to determine what is best for their own interests. To deny them the right to determine whether their best interests required that they should be associated in their work only with members of their organization would imperil their vefy existence. If they have the right to make such a requirement, then when their employer procures non-union labor they have the right to strike to enforce that requirement, as that is the only peaceable method available to compel an adjustment of their controversies and to preserve the integrity of their organizations. Prom the facts as disclosed by the bill it can.only be said that the members of the union, upon deliberation, concluded that their own welfare and business interests required that they cease working with those who were not members of their organization. This being their primary object, they have the right to quit the employment and go upon a strike and to use all proper means to secure their re-instatement upon the conditions desired. Appellees place great reliance upon the case of London Guarantee Co. v. Horn, 206 Ill. 493, in support of their contention that their discharge under the circumstances disclosed by the bill would have entitled them to maintain a suit for damages against appellants. That the author of the opinion in that case did not regard it as authority in support of any such contention as is made here is evident from his dissenting opinion in Barnes v. Typographical Union, 232 Ill. 424, where the opinion in the Horn case is discussed. Horn was injured while engaged in the performance of his duties as an employee of Arnold, Schwinn & Co. The company carried an indemnity policy in the London Guarantee and Accident Company which covered the liability, if any, of Arnold, Schwinn & Co. to Horn for the injuries to the extent of $5000. The policy contained a provision giving the guarantee company the right to cancel the policy at any time upon giving five days’ previous notice of its intention so to do. The guarantee company attempted to effect a settlement with Horn, but the latter rejected the offers made him and brought suit against his employer. While this suit was pending a representative of the guarantee company offered Horn $100 in settlement of his claim, and told him that unless he accepted that amount he would have him discharged by Arnold, Schwinn & Co. Horn refused this offer, and thereupon the guarantee company, through its agent, made demand upon Arnold, Schwinn & Co. that Horn be discharged, and made the following threat: “If you don’t discharge him I will have to cancel this policy to-day. I am here to bring this case to a focus to-day, and if you refuse to lay him off I will cancel it; that’s my orders.” Because of this threat Horn was discharged and recovered judgment against the guarantee company for damages occasioned by his discharge, which judgment was affirmed by this court. The decision in the case was not concurred in by all the members of this court, but so far as is disclosed by the two opinions filed there was no dissension among the members as to the legal principles involved. Both opinions recognized the rule that an employee is entitled to protection in his employment from the wrongful and malicious interference of another. The dissension appears to have been occasioned by the different views entertained by the members of the court as to the meaning of the threat made by the guarantee company. The majority opinion, holding that the threat was to cancel the policy “to-day,” contains the following: “When Mr. Robinett made this threat, which resulted in the appellee’s discharge, he was making a threat to do an unlawful thing,—to do a thing which appellant, by the terms óf the contract, had no right to.do. The contract provided only for its cancellation upon five days’ notice. It is not pretended that any such notice had been given, but Robinett secured Horn’s discharge by threatening to cancel the contract ‘to-day.’ We think it perfectly apparent that the attorney for appellant, and its agent, Robinett, each sought to bring about, and finally did bring about, the discharge of the appellee by threatening to do acts which each, respectively, knew he had no right to do.” The dissenting opinion, holding that the language used by Robinett should be construed to be a threat to cancel the policy in accordance with its terms, contained the following: “By the express terms of the policy issued by the appellant to Arnold, Schwinn & Co., insuring that company against liability for personal injuries to its employees, the appellant had the absolute legal right to terminate the insurance at five days’ notice, in which case the unearned premium was to be repaid. That rigfft was unconditional and could be exercised by the appellant at its will, with or without a reason, or from any motive which might prompt it to such action. The cause, .and only cause, of the discharge of the appellee was the threat of the appellant’s agent, Robinett, to exercise the right reserved in the policy and cancel it unless the appellee should be discharged. We see no justification for saying that the threat was to cancel the policy in any different way from that provided in it. Having an absolute legal right to cancel the policy at its own election, the threat of appellant to do it was not a threat to do a legal wrong. If there was a legal right to cancel the policy it was not unlawful to declare an intention to do so, and if the right was not affected by the reasons influencing appellant’s action, the motive was immaterial.” The vital distinction between the Horn case, as treated in the majority opinion, and this case is, that in the former the employee was discharged because of a threat to do a wrongful act, while in the case at bar, had appellees been discharged, it would have been because of the threat by appellants to do an act which they had a right to do, and the case would then be governed by the principles announced in the dissenting opinion in the former case. Appellees also rely upon O’Brien v. People, 216 Ill. 354, Franklin Union v. People, 220 id. 355, and Barnes v. Typographical Union, 232 id. 424. In the O’Brien case and the Franklin Union case practically the same questions were involved. In each of those cases the employees had gone out on strike and injunctions had been secured restraining the unions, their officers and others from committing certain wrongfuf acts. The injunctions in each instance were violated and those guilty of the violations were prosecuted. While the matters involved in each case grew out of acts following a strike of union employees, the question of the right to strike was not involved in either case. What was said in the O’Brien case relative to the demand made upon the Kellogg company to sign an agreement binding it to employ only members of the ■ union, and its refusal to sign such an agreement, was not necessary to a.determination of the matters involved. It was not an issue in that case and had no bearing whatever upon whether the defendants there had committed such acts of violence as should be enjoined or had violated the injunction. The same is true of the Franklin Union case, and the quotation in that case from the O’Brien case was not necessary to a determination of the questions there involved. In each of those cases unlawful acts of violence had been committed and an injunction had been issued restraining such acts, which was in full force and effect. The only questions involved in those cases was whether or not the injunction had been .violated and what punishment should be inflicted. The Barnes case was a bill for injunction to restrain the defendants from interfering with the business of the complainants or with their employees and from picketing complainants’ premises. The injunction sought was against acts similar to those enjoined in the O’Brien case and the Franklin Union case, and when read in the light of the facts it is not in point and is in no manner decisive of the questions here presented. The cases of Doremus v. Hennessy, 176 Ill. 608, and Wilson v. Hey, 232 id. 389, also relied upon by appellees, and the case of Purington v. Hinchliff, 219 id. 159, were all boycott cases. The courts are practically unanimous in holding that the acts done and proposed to be done in each of those cases are unlawful, for the reason that they are done with a wrongful motive and for the immediate purpose of inflicting an injury upon another. What was said in those cases applies only to the existence of a boycott or of a threat to boycott. This case partakes of none of the elements of a boycott. The primary object of a boycott being to inflict injury upon another, has universally been held to be illegal. Here the primary object of the combination is to further the interests of the organization and improve and better the condition of its members. Whatever injury may follow to others is merely incidental. The judgment of the Appellate Court is reversed and the decree of the circuit court is affirmed. Judgment reversed.